GIFFEN, P. J.
In an action to recover commission under a written contract with a real estate- agent whereby he is allowed a commission in the event the property is sold through the efforts of the agent, owner, or any other person during the existence of the contract at any price acceptable to the owner, parol testimony is inadmissible to show a contemporaneous agreement to except a sale made to a certain prospective purchaser from the operation of the contract.
Judgment reversed and judgment for plaintiff in error.
Smith and Swing, JJ., concur.